By the Court—
BROWN, C. J.,
delivering the opinion.
The evidence shows that the note was given in January, 1862, and was payable on the 1st of January, 1864. It is therefore one of, the class on contracts embraced in the Scaling Ordinance of 1865. There was evidence upon which the jury were justified in finding that the note was given for land at $10 00 per acre, which at the time was not worth more than $3 00 in specie per acre, and which at the time of the trial was only worth $4 00 or $5 00 per acre. Upon this proof of the consideration of the note, and of the value thereof, the jury found about one-third of the principal of the note. It was the right of the other party to have introduced evidence of the kind and value of the currency, at the time of the trade, or at any time, but he did not choose to do so. Upon the evidence before them we cannot say the jury so far abused the powers given them by the Ordinance as to justify our interference. Judgment affirmed.